Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, 12, 13, 15-17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al.  (US 2013/0024641-IDS) in view of Yang et al. (US 2014/0156965 - IDS)

1.    Talagala teaches, a method, comprising:
tracking, by a storage controller, an input/output (I/O) load on the storage controller and an amount of free storage segments available in a storage device associated with the storage controller (Figs 7A, 7B, 10; Paragraphs [0065], [230] & [0244]);
determining, by the storage controller during I/O operation, a garbage collection rate for generating free segments in the storage device based on the tracked I/O load and the amount of free storage segments(Fig 10 and 8A, Paragraphs [0099], [0210], [0227] & [0245], teaches as tracking of GC process based on tracked I/O);
adjusting, by the storage controller, performance of garbage collection to the determined garbage collection rate (Paragraph [0207]);

However, Yang teaches …wherein the garbage collection rate increases in response to a write activity of the tracked I/O load decreasing and garbage collection rate decreases in response to the write activity of the tracked I/O load increasing. (Paragraph [0052]-[0053]  - teaches “write amplification”, [0048]-[0049] – teaches “QoS, Quality-of-service” which is a  desired criteria or threshold associated with a particular quality in association with storage blocks within storage 130/140 which can be utilized to determine amplification effects for reclaiming storage blocks, [0054]-[0056]  - teaches based on different QoS criteria such as a criteria depending on write amplification, if the write amplification increases over a given threshold or criteria, a groomer would choose to not reclaim a block, for example, for a given storage device, containing n number of blocks, if this rule is applied, when the write I/O rate goes up based on write amplification,  the reclaim (GC) rate for that device would go down).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains modify the Talagala as taught by Yang because they are both in the same field of endeavor of garbage collection by allowing for Yang to track write amplifications to determine reclaim rate would allow for lower degradation of storage devices by limiting the number of times a storage location in the device is erased (Paragraph [0005], Yang).

2.    Talagala/Yang teaches, The method of claim 1, wherein for the given amount for the tracked I/O load, the garbage collection rate increases in response to the tracked amount of free storage (Paragraph [0213] – teaches the target capacity reclaim rate increases proportionally as the remaining storage capacity (tracked amount of free storage segments) decreases, Talagala);

3.    Talagala/Yang teaches, The method of claim 1, wherein the determining is further based on read load on the storage controller, the method further comprising:
modifying, by the storage controller, the read load with a decaying factor based on the tracked amount of free storage segments, the decaying factor decreasing as the tracked amount of free storage segments decreases and increases as the tracked amount of free storage segments increase (Paragraphs [0123], [0126]-[0127] & [0208]- read operators are blocked until the entire storage write buffer is filled and programmed based on the capacity of the storage write buffer (tracked amount of free storage segments) to satisfy the determined workload write bandwidth, Talagala).

5.    Talagala/Yang teaches, The method of claim 1, further comprising:	
tuning, by the storage controller, at least one parameter of a production rate model used for the determining to modify a responsiveness of the storage controller to one or more inputs((Paragraphs [0207], Fig 8A – teaches a tuning based on parameters of a production rate model to modify a responsiveness of the storage controller to one or more inputs, Talagala).

6.    Talagala/Yang teach, The method of claim 1, further comprising:
(Paragraphs [0208]-[0211] – teaches a storage capacity reclamation process, where in the garbage collection rate is based on the target capacity reclaim rate, Talagala).

	Claims 8 and 15 are similar to claim 1 hence rejected similarly.
Claims 9 and 16 are similar to claims 2 hence rejected similarly.
Claims 10 and 17 are similar to claim 3 hence rejected similarly.
Claim 12 is similar to claim 5 hence rejected similarly.
Claims 13 and 19 are similar to claim 6 hence rejected similarly.

All the limitations of claim 1 are taught above.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al.  (US 2013/0024641-IDS) in view of Yang et al. (US 2014/0156965 - IDS) further in view of Bacon (US 2009/0300086 – IDS)

4.    Talagala does not disclose, 
providing, by the storage controller, a third amount comprising a background activity as an additional input into the production rate model to determine the garbage collection rate; and modifying, by the storage controller, the third amount in the production rate model with a decaying factor.

providing, by the storage controller, a third amount comprising a background activity as an additional input into the production rate model to determine the garbage collection rate (Fig 5, Paragraph [0020]); and modifying, by the storage controller, the third amount in the production rate model with a decaying factor(Fig 5, Paragraphs [0047] & [0048]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains modify the method, background activity with a decaying factor and determining the garbage collection rate, as taught by Bacon, for the benefit of providing guaranteed performance to an application (Paragraph [0019], Bacon).

Claims 11 and 18 are similar to claim 4 hence rejected similarly.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Talagala et al.  (US 2013/0024641-IDS) in view of Yang et al. (US 2014/0156965 - IDS) further in view of Flynn (US 2010/022148 – IDS)

All the limitation of claim 1 are taught above.
7.  Talagala/Yang do not explicitly teach using, by the storage controller, a storage device from among one or more storage devices that is close to a projected time of failure for storing non-protected replicas of data.
However, Flynn teaches, using, by the storage controller, a storage device from among one or more storage devices that is close to a projected time of failure for storing non-protected replicas (Paragraphs [0137]. [0142] & [0144], Fig 4 – teaches recording, a time indicator associated with determining errors in the storage region is interpreted as determining the device is closed to the projected time of failure and take actions to prevent data loss, such as, storing the data on other storage devices).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains modify the combination of Talagala/Yang with Flynn, because all the prior art of record are in the same field of endeavor of garbage collection and by allowing for predicting time of failure as taught by Flynn, would allow for retiring or removing data from storage devices prior to losing any data (Paragraph [0006], Flynn).

Claims 14 and 20 are similar to claim 7 hence rejected similarly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159